This cause was tried and determined in the Houston county circuit court on July 12, 1926, and resulted in a judgment for the plaintiff. From the judgment rendered accordingly, the defendants appealed to this court. The appeal here is rested upon the record only; there being no bill of exceptions. The cause is submitted upon motion of appellee to affirm for want of assignment of error. The required notice to appellants has been duly served. The motion of appellee is granted. Let the judgment appealed from stand affirmed.
Affirmed.